DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is directed to “an open center accommodating alignment of said docking piece on said sclera of said patients’ eye”. However claim 1 already claims the open center in lines 8-9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,779,990 to Pole. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1, the reference patent claims an ophthalmic incisional instrument for making limbal relaxing incisions (LRIs) on a patient’s eye having a sclera, a cornea, and a corneal limbus, the instrument comprising (claim 1, 11): a docking piece (claim 1, 11) having proximal and distal ends and a receiver extending (claim 1, 11) between said docking piece ends; said docking piece proximal end configured for placement on the sclera of said patient's eye (claim 1, 11); said docking piece comprising an open center (claim 1, 11) accommodating alignment of said docking piece on said sclera of said patient’s eye (claim 1, 11); a cutting piece (claim 1, 11) having proximal and distal ends and a rotational axis extending between said cutting piece ends (claim 1, 11); said cutting piece configured for insertion into said docking piece receiver and for rotation relative to said docking piece about said rotational axis in an assembled configuration of the instrument (claim 1, 11); said cutting piece mounting two cutting blades (claim 1,5, 11), each cutting blade extending proximally from said docking piece proximal end a fixed extension length approximately equal to a desired LRI incisional depth with said instrument in said assembled configuration (claim 1, 11); said docking piece further comprising a suction chamber (claim 1, 11) open at said docking piece proximal end; wherein said docking piece is configured for releasable attachment to the sclera of said patient’s eye via sub-atmospheric pressure in said suction chamber (claim 1, 11); said docking piece receiver comprises a larger opening portion at said docking piece distal end (claim 1, 11) and a smaller opening portion (claim 1, 11) proximally from said larger opening portion forming a step portion (claim 1, 11); said step portion providing a mechanical stop for said cutting piece in said assembled configuration preventing further extension of said cutting blades into said patient’s eye beyond said fixed extension length (claim 1, 11); and said cutting blades configured for forming arcuate LRIs in said patient’s eye coaxial to said rotational axis (claim 1, 11).
With respect to claims 2-9, see reference patent claims 1-11.
With respect to claim 10, the reference patent is directed to an ophthalmic method (claim 12) for making limbal relaxing incisions (LRIs) on a patient’s eye having a sclera, a cornea, and a corneal limbus with an incisional instrument (claim 12) including a docking piece (claim 12) having proximal and distal ends, a suction chamber (claim 12) open at the docking piece proximal end, and a receiver (claim 12) extending between the docking piece ends; the docking piece receiver including a larger opening (claim 12) portion at the docking piece distal end and a smaller opening portion (claim 12 )proximally from said larger opening portion forming a step portion (claim 12); a cutting piece (claim 12) having proximal and distal ends and a rotational axis extending between the cutting piece ends (claim 12); the cutting piece configured for insertion into the docking piece receiver and for rotation relative to the docking piece about the rotational axis in an assembled configuration of the instrument (claim 12); and the cutting piece mounting two cutting blades (claim 14), each cutting blade extending proximally from the docking piece proximal end a fixed extension length approximately equal to a desired LRI incisional depth with the instrument in the assembled configuration (claim 12); the method comprising the steps of: aligning said docking piece proximal end on the sclera of said patient’s eye (claim 12), applying sub-atmospheric pressure to said suction chamber (claim 12), attaching said docking piece to said sclera of said patient’s eye (claim 12); aligning said cutting piece with said docking piece and said patient’s eye as desired (claim 12); placing said cutting piece within said docking piece receiver in said assembled position (claim 12), inserting said cutting blades into said patient’s eye at desired LRI locations (claim 12, 14); said step portion stopping said cutting piece and preventing further extension of said cutting blades into said patient’s eye beyond said fixed extension length (claim 12); rotating said cutting piece relative to said docking piece about said rotational axis a desired direction and length, forming arcuate LRIs in said patient’s eye coaxial to said rotational axis (claim 12); and removing said cutting piece and said docking piece from said patient’s eye (claim 12).
With respect to claims 11-17, see reference patent claims 12-17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,368,604 to Kilmer discloses a similar incisional instrument and method in general scope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771